Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application filed on June 17, 2020. The Preliminary Amendment filed on June 17, 2020 has been entered. Claims 1-5, 7, 8, and 11-16 are currently pending in the application.

Priority
This application is a 371 of PCT/JP2018/045225 filed on December 10, 2018, which claims the benefit and priority to Japanese Patent Application Numbers JP2017-248234, JP2017-248235, and JP2017-248236 filed on December 25, 2017.

Drawings
The drawings filed on 06/17/2020 are acknowledged and are acceptable.

CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
	(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
	(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acquisition unit that acquires information...” and “a creation unit that creates display information...”. Claims 1-5 and 13-16 are therefore being interpreted under 35 USC 112(f).
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller 10 of the communication device 1 (see fig. 2) as an acquisition unit that acquires information…, and a creation unit that creates display information.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 11-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 8 and 11-12 are drawn to a “computer program", per se, therefore, fail to fall within at least one of the four categories of patent eligible subject matter.
A claim directed to a computer program itself is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Toya et al. (U.S. Publication No. 2015/0372518; hereinafter “Toya”).

As per claim 1, Toya discloses an information processing device (figs. 1-3; para. [0106]-[0127]: the information providing system includes, e.g., the device 101, battery pack 103, and distribution board 104, wherein each of the device 101, battery pack 103, and distribution board 104 includes a control unit, a storage unit, and a communication unit, i.e., an information processing device) that transmits information on an energy storage device (e.g. figs. 1-3: battery pack 103) and a power supply-related device (e.g. figs. 1-3: a distribution board 104) in response to a request from an outside or as an event (e.g. figs. 1-3; para. [0162], [0168]-[0169] & [0210]: in response to a request from the display device 105/cloud server 111), the information processing device comprising:
an acquisition unit (e.g. fig. 3: control unit 203/215/222) that acquires information including a state of the energy storage device or the power supply-related device through communication (e.g. para. [0119], [0126], [0130] & [0206]);
a storage processing unit (e.g. fig. 3: storage unit 204/217/225) that stores the acquired information in a storage medium in association with information that identifies the energy storage device (e.g. figs. 5, 22; para. [0120] & [0137]: the storage unit 217 stores a battery identifier for identifying the battery pack 103 and the information including the state of the battery pack 103) and the power supply-related device (e.g. para. [0127]: the storage unit 225 stores a device identifier for identifying the distribution board 104), respectively; and
a transmission processing unit (e.g. fig. 3: communication unit 202/216/224) that transmits display information (e.g. para. [0119] & [0126]) for collectively displaying the information stored in the storage medium for each system including the energy storage device and/or power supply-related device (fig. 18; para. [0243]-[0247]: the display information illustrated in FIG. 18 is displayed on the monitor 256 of the display device 105, the display information include current state of the distribution board 104 and state of charge of the battery packs), or for each place where the energy storage device and/or power supply-related device is installed (e.g. figs. 10, 12, 19; para. [0080] & [0199]: position information indicating the current position of the battery pack is displayed at the display device).

As per claim 5, claim 1 is incorporated and Toya discloses: wherein the display information includes connection information to a communication device provided in the energy storage device or the power supply-related device (e.g. see figs. 5, 10, 12; para. [0141]: mounted or detached status is displayed; also see fig. 14; para. [0229]-[0230]: a URL indicating a Web site of the vendor vending battery packs is displayed).

Method claim 7 recites corresponding features of apparatus claim 1. Therefore, claim 7 is rejected for the same reasons set forth in claim 1 above for having similar limitations and being similar in scope.

Computer program claim 8 recites corresponding features of apparatus claim 1. Therefore, claim 8 is rejected for the same reasons set forth in claim 1 above for having similar limitations and being similar in scope.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (U.S. Publication No. 2018/0375374; hereinafter “Ito”).

As per claim 11, Ito discloses a computer program (e.g. para. [0008] & [0033]) for causing a computer including a display unit (fig. 1: e.g. display 405 of informational terminal 400) to receive and display information on a power conditioner (fig. 1: power conditioner 200), the computer program causing the computer to execute:
requesting a communication connection to a communication device (fig. 1: operation terminal 300) provided in the power conditioner (e.g. figs. 1-3; para. [0048]-[0049]: “… the request information may be a request for pairing by Bluetooth®, or information for pairing (mutual authentication) … where the mutual authentication in Step S11 is successful (Step S12), information terminal 400 and operation terminal 300 enter a wireless connection state”);
receiving, from the communication device, screen display information including a menu for displaying a state of the power conditioner and a menu for displaying a screen for receiving an operation for the power conditioner (e.g. fig. 5; para. [0050]: “When the first management information is received by management information receiver 420, information terminal 400 generates a display element representing storage battery information and the like based on the first management information and displays the display element on display 405, by display unit 430 (Step S14). FIG. 5 illustrates an example of a screen of display 405 in information terminal 400 displaying the display element in Step S14. Screen 510 illustrated in FIG. 5 represents the storage battery state that charging is being performed normally and the charge level is 70%, and includes buttons 501 to 504 as graphical user interface (GUI) components”; note, para. [0067]: the first management information any include a state of the power generation device information); and
displaying a screen including state information of the power conditioner based on the received screen display information (e.g. figs. 5, 9; para. [0050], [0067] & [0071]).

As per claim 12, claim 11 is incorporated and Ito discloses: wherein the screen display information includes information for displaying an object (para. [0043]: a display element (e.g. a character string, an image, etc. indicating the state of the storage battery)) corresponding to a power supply-related device connected to the power conditioner, and the object includes information for displaying information on the power conditioner and a power supply-related device connected to the power conditioner (e.g. see figs. 5, 9; para. [0043], [0050] & [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Toya in view of Tominaga (U.S. Publication No. 2009/0243555).

As per claim 2, claim 1 is incorporated and Toya discloses: wherein the display information is information for displaying information in a hierarchical manner based on a connection configuration of the energy storage device (e.g. figs. 18-19; para. [0243]-[0248]: “The display screen illustrated in FIG. 19 indicates that one of the three charging spaces provided to the distribution board 104 is empty. An image 2024 indicating a charging space where no battery pack is mounted is displayed”).
	Toya does not explicitly disclose wherein the energy storage device is configured by connecting a plurality of modules each including a plurality of energy storage cells.
	However, in the same field of a remaining battery capacity display unit and display method, Tominaga discloses: wherein the energy storage device is configured by connecting a plurality of modules each including a plurality of energy storage cells (e.g. figs. 1, 2, 4; para. [0041 & [0056]: the battery pack 6 includes a plurality of battery cells 4 connected in series).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the information processing device of Toya the known technique of configuring the energy storage device by connecting a plurality of modules each including a plurality of energy storage cells, as taught by Tominaga, as this would have allowed displaying the remaining battery capacity of the energy storage device/battery pack including a plurality of energy storage/battery cells.

As per claim 3, claim 2 is incorporated and Toya in view of Tominaga discloses: wherein the energy storage device is configured by connecting in parallel banks each obtained by connecting in series a plurality of modules each including a plurality of energy storage cells (Tominaga, fig. 1; para. [0041]).

As per claim 4, claim 2 is incorporated and Toya in view of Tominaga discloses: wherein with respect to the energy storage device, information is displayed in order of a module and an energy storage cell according to selection (e.g. Toya, figs. 12-13; para. [0143] & [0221]).
	
	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toya in view of Ito.

As per claim 13, Toya discloses an information processing system (e.g. see figs. 1-3) comprising: a plurality of communication devices (e.g. fig. 3: e.g. communication units 216/224) connected to an energy storage device (fig. 3: battery pack 103) and a power supply-related device (fig. 3: distribution board 104); and an information processing device (fig. 1: e.g. display device 105/cloud server 111) that transmits and receives information to and from the plurality of communication devices (e.g. para. [0119] & [0126]),
wherein each of the plurality of communication devices includes a first transmission unit that, when having received a transmission request from the information processing device, transmits information including a state obtained from the connected energy storage device or power supply-related device to the information processing device (e.g. figs. 1-3; para. [0162], [0168]-[0169] & [0210]: in response to a request from the display device 105/cloud server 111),
a storage unit (e.g. fig. 3: storage units 217/225) that stores data for display (e.g. para. [0120], [0127] & [0137]: the storage unit 217/225 store a battery identifier for identifying the battery pack 103/distribution board 104 and the information including the state of the battery pack 103/distribution board 104), and
a second transmission unit (para. [0119] & [0126]) that transmits the display information to a request source (fig. 18; para. [0243]-[0247]: the display information illustrated in FIG. 18 is displayed on the monitor 256 of the display device 105, the display information include current state of the distribution board 104 and state of charge of the battery packs).
Toya does not explicitly disclose the storage unit stores screen data for screen display, having a common portion that is common regardless of a type of the connected energy storage device or power supply-related device, and an individual portion that differs depending on the type, a creation unit that creates display information for displaying a screen at a request source based on the screen data, and a second transmission unit that transmits the created display information to the request source.
However, in the same art of an information terminal that processes and displays information in cooperation with a power management system, Ito discloses: a storage unit (fig. 1: controller 403 includes memory and a processor) that stores screen data for screen display, having a common portion that is common regardless of a type of the connected energy storage device (fig. 1: power storage device 100) or power supply-related device (fig. 1: power conditioner 200), and an individual portion that differs depending on the type (e.g. see figs. 2, 5, 7 & 9), a creation unit that creates display information for displaying a screen at a request source based on the screen data, and a second transmission unit (fig. 1: communication unit 401) that transmits the created display information to the request source (e.g. para. [0038] & [0050]: “In the storage battery information display process, controller 403 controls second communication unit 402 to receive management information (see FIG. 2) from power management system 10. Controller 403 then controls first communication unit 401 to transmit second management information generated based on the received management information (also referred to as “first management information”) to server 30 as a destination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Toya the known technique of the storage unit storing screen data for screen display, having a common portion that is common regardless of a type of the connected energy storage device or power supply-related device, and an individual portion that differs depending on the type, a creation unit that creates display information for displaying a screen at a request source based on the screen data, and a second transmission unit that transmits the created display information to the request source, as taught by Ito, as this would have allowed creating a display information for displaying a screen including the state information acquired from the connected devices.

As per claim 14, claim 13 is incorporated and Toya in view of Ito discloses: wherein the communication device includes an execution unit that executes a Web server program corresponding to a Web browser of a communication terminal device, and Web page information is created as the display information (see Toya, e.g. figs. 13, 14; para. [0229]-[0230]; Ito, e.g. para. [0083]).

As per claim 15, claim 14 is incorporated and Toya in view of Ito discloses: wherein the communication device stores, in the storage unit, a communication program for external cooperation, which differs depending on the type of the connected energy storage device or power supply-related device, and receives a communication connection based on a protocol from the communication terminal device (Toya, e.g. figs. 13, 14; para. [0229]-[0230]).

As per claim 16, claim 13 is incorporated and Toya in view of Ito discloses: wherein the information processing device receives a life prediction request for the energy storage device, and transmits a life prediction processing result corresponding to the request to a request source (Toya, e.g. figs. 13, 14; para. [0208]-[0210] & [0222]-[0223]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov